Cockrell, J.
A re-hearing of the testimony, upon the petition for rehearing makes it appear that the finding that neither Dr. Kellum nor his family “ever saw the old place,” during the four years preceeding his death is perhaps not warranted. It is positively shown that no one ever resided there during that interval, but one witness testified that Dr. Kellum went “to up river” every now and then. It is possible to gleam from this that Dr. Kellum. may have been an occasional visitor to the place, and to this extent the statement of facts in the opinion is modified; but the modification does not effect the ultimate finding of “abandonment,” and the rehearing is denied.
Shackleford, C. J., and Whitfield, J., concur.
Taylor, P. J., and Hocker and Parkhill, JJ., concur in the opinion.